 Case 3:20-cv-01346-JPG Document 15 Filed 03/19/21 Page 1 of 2 Page ID #58




                           UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS

 JENNIFER LYNN LUEKEN, on behalf of Richard D.
 “Rick” Lueken,

                Plaintiff,
                                                                   Case No. 20-cv-1346-JPG
        v.

 BARNES-JEWISH HOSPITAL and JASON RICH, M.D.,

                Defendants.

                               MEMORANDUM AND ORDER

       This matter comes before the Court for sua sponte reconsideration of its March 15, 2021,

order and judgment dismissing this case for failure to state a claim over which this Court has

subject matter jurisdiction (Docs. 12 & 13). As noted in that order, the Court had ordered

plaintiff Jennifer Lynn Lueken to show cause on or before February 26, 2021, why the Court

should not dismiss this case for lack of subject matter jurisdiction (Doc. 11). By March 15,

2021, more than two weeks after the deadline for Lueken to show cause, the Court had not

received anything from her, so the Court entered final judgment on the reasonable assumption

that Lueken had not responded.

       However, the following day, the Court received the Amended Complaint through the

U.S. Postal Service postmarked February 18, 2021 (Doc. 14). It appears Lueken mailed it at a

time when a reasonable person would have expected it to be received by the Court’s February

26, 2021, deadline. The mailing actually took nearly four weeks to arrive. In light of this

shocking delay by the U.S. Postal Service, caused in no part by Lueken herself, justice requires

reconsideration of the Court’s final order and judgment in this case. Federal Rule of Civil

Procedure 60(b)(1) provides an avenue for such reconsideration where the original judgment was
  Case 3:20-cv-01346-JPG Document 15 Filed 03/19/21 Page 2 of 2 Page ID #59




a result of “mistake, inadvertence, surprise, or excusable neglect.”

        The Court originally dismissed this case because Lueken had pled no basis for this Court

to exercise federal jurisdiction as required by Federal Rule of Civil Procedure 8(a)(1), and the

Court was unable to discern a supportable basis for its jurisdiction from the other allegations in

the Complaint. Twice, the Court noted this defect, gave basic instruction for pleading diversity

jurisdiction (which the Court thought might apply), and suggested Lueken retain a personal

injury lawyer to assist her (Docs. 8 & 11). It further warned her that if she failed to file an

amended complaint that adequately pled federal subject matter jurisdiction, the Court would

deny her motion for leave to proceed in forma pauperis (Doc. 4) and would dismiss her case for

lack of jurisdiction. When it appeared Lueken had failed to respond to the Court’s order to show

cause, it did just that.

        The Court now considers the Amended Complaint (Doc. 14) Lueken has tendered in

response to the Court’s show cause order. In her Amended Complaint, Lueken recounts her

deceased husband’s health ordeal in great detail, but she still does not plead the citizenships of

the parties or any other basis for federal jurisdiction. Furthermore, she alleges negligence of

additional individuals and/or facilities located in Illinois, which, if added as defendants in this

case, would raise further doubts about whether the Court has diversity jurisdiction to hear this

dispute. Because Lueken’s Amended Complaint does not correct the shortcomings in the

original Complaint in that it still fails to establish a basis for federal subject matter jurisdiction,

the Court declines to vacate the final order and judgment in this case.

IT IS SO ORDERED.
DATED: March 19, 2021

                                                        s/ J. Phil Gilbert
                                                        J. PHIL GILBERT
                                                        DISTRICT JUDGE

                                                    2
